DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 06/23/2022, regarding the rejection of claims 1, 2, 4-6, 8-10, and 12 under 35 U.S.C. 112(a) and (b) were found to be persuasive. No prior art was found teaching individually, or suggesting all of the features of the applicant’s invention, specifically “deriving, via the one or more hardware processors, a normalized signal by normalizing the raw signal using a normalization model, wherein the normalization model derives the normalized signal based on inter-relationships between a plurality of variables that affect the raw capacitance value, wherein the plurality of variables comprise a) a set of device specific parameters associated with the capacitive touch panel of the device, b) a set of ethnographic parameters, and c) metadata associated with the subject, wherein the set of device specific parameters comprises capacitive sensing elements density, dynamic range of change in the capacitance value with respect to the touch event, and delay in scanning capacitance array, which is dependent on processing power/speed of touch pad controller unit; wherein the set of ethnographic parameters comprises average size of fingers, normalized static potential, skin color and dermal thickness; wherein the metadata associated with the subject includes age and profession; and wherein the normalization model is generated using a combination of statistical techniques and Machine Learning (ML) techniques, wherein the normalization model is generated by a central server and stored in an external repository to be accessed by the device” as recited in independent claims 1, 5, and 9 in combination with the recited steps and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792